The claimant being mortgagee of the premises from which the wood was cut, the mortgage is regarded, what it purports to be on its face, as a conveyance to him of the land, for the purpose of giving full protection to his security. Smith v. Moore, 11 N.H. 55, 61.
The cutting was without his knowledge, and so without his assent. He could claim the wood cut off, or reduce it to possession before the lawful rights of third persons should intervene, or could treat the mortgagor as a trespasser. Smith v. Moore, 11 N.H. 55, 62, 63; Pettengill v. Evans,5 N.H. 54; Bussey v. Page, 2 Shep. 132. But instead of reducing the wood to possession and applying the proceeds upon the mortgage debt, he consented to the sale upon condition that the proceeds should be paid to him to be applied in the same way. The mortgagor *Page 573 
was in fact constituted his agent to sell the wood to the trustees. The proceeds belong to the principal and not to the agent.
Exceptions overruled.
STANLEY, J., did not sit: the others concurred.